CLD-079                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-1750
                                      ___________

                               KEVIN C. BRATHWAITE,
                                             Appellant

                                             v.

      WARDEN PERRY PHELPS; DEPUTY WARDEN DAVID PIERCE; DEPUTY
      WARDEN CHRISTOPHER KLEIN; JAMES SCARBOROUGH; MARCELLO
    RISPOLI; KAREN HAWKINS; LT. FURMAN; RONALD HOSTERMAN; LINDA
     KEMP; LARRY SAVAGE; DELAWARE DEPARTMENT OF CORRECTIONS;
    CLASSIFICATION PERSONNEL; DR. DEROSIERS; NURSE CAROL BIANNCHI
                   ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                             (D.C. Civil No. 1-10-cv-00646)
                      District Judge: Honorable Gregory M. Sleet
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    January 8, 2015

        Before: FUENTES, GREENAWAY, JR., and VANASKIE, Circuit Judges

                            (Opinion filed: February 18, 2015)
                                        _________

                                        OPINION*
                                        _________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Kevin Brathwaite, an inmate at the James T. Vaughn Correctional Center (“VCC”)

in Smyrna, Delaware, filed a pro se civil rights action against correctional employees and

medical personnel at VCC, bringing claims for due process violations, excessive force,

and deliberate indifference to medical needs. The parties have completed discovery and

motions for summary judgment filed by the five remaining defendants are pending before

the District Court. Over the course of this litigation, Brathwaite has filed a variety of

requests for injunctive relief, all of which have been denied by the District Court. In his

most recent motion for preliminary injunction, Brathwaite asserted that he has been

wrongfully housed in the Security Housing Unit (“SHU”) for nearly ten years, without

receiving any meaningful review of his security classification level. Brathwaite alleged

that, in or around October 2013, the inmate classification board recommended that he be

transferred to the general housing population, but that Warden Pierce arbitrarily vetoed

the security reclassification and kept Brathwaite in SHU. He also alleged that, in

retaliation for the 2013 re-publication of his 2010 book, “Big Boss: Somebody’s Gonna

Pay,” a memoir exposing corruption in the Delaware Department of Corrections, various

prison officials have filed false disciplinary charges against him and violated disciplinary

procedures in order to manipulate his security classification level and keep him in SHU.

       In December 2013, Brathwaite was written up on various disciplinary charges, and

the resulting “points” affected his security classification status. Brathwaite admitted to a

number of the disciplinary infractions, such as the possession of football betting slips, but

                                              2
disputed the validity of certain aspects of his disciplinary hearings and the prison appeals

process. He averred that actions by a number of prison employees have violated his

rights to free speech and equal protection. Brathwaite did not specify the injunctive relief

that he seeks, but we presume that he seeks to be reclassified to a lower security level and

transferred to the general population.

       The District Court denied the motion. Brathwaite filed a timely Notice of Appeal.

Appellees have moved for summary affirmance of the District Court’s order, and

Brathwaite has opposed their motion. Brathwaite has also filed a motion in this court

titled a “Motion to Amend More Evidence,” in which he seeks to introduce prisoner

classification documents that were not part of the record before the District Court.

Appellees have opposed this motion.

       We have jurisdiction over appeals from interlocutory orders granting or refusing

injunctions pursuant to 28 U.S.C. § 1292(a)(1). “We generally review a district court’s

denial of a preliminary injunction for abuse of discretion but review the underlying

factual findings for clear error and examine legal conclusions de novo.” Brown v. City of

Pittsburgh, 586 F.3d 263, 268 (3d Cir. 2009). Our standard of review is narrow. Liberty

Lincoln-Mercury, Inc. v. Ford Motor Co., 562 F.3d 553, 556 (3d Cir. 2009). “Unless an

abuse of discretion is clearly established, or an obvious error has [occurred] in the

application of the law, or a serious and important mistake has been made in the

consideration of the proof, the judgment of the trial court must be taken as presumptively

correct.” Premier Dental Prods. Co. v. Darby Dental Supply Co., 794 F.2d 850, 852 (3d

                                              3
Cir. 1986) (quotation omitted). We may affirm on any grounds supported by the record,

see Hughes v. Long, 242 F.3d 121, 122 n.1 (3d Cir. 2001), and we may summarily affirm

if Brathwaite does not raise a substantial question on appeal. See 3d Cir. L.A.R. 27.4; 3d

Cir. I.O.P. 10.6.

       To obtain the “extraordinary remedy” of a preliminary injunction, the moving

party must establish: “(1) a likelihood of success on the merits; (2) that [he] will suffer

irreparable harm if the injunction is denied; (3) that granting preliminary relief will not

result in even greater harm to the nonmoving party; and (4) that the public interest favors

such relief.” Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004).

Furthermore, because of the “complex and intractable problems of prison

administration,” a request for injunctive relief in the prison context calls for caution and

judicial restraint. Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995); see also 18 U.S.C.

§ 3626(a)(2).

       In denying the request for a preliminary injunction, the District Court held that

Brathwaite had failed to demonstrate any likelihood of success on the merits of his

retaliation claim because inmates do not have a statutory or constitutional entitlement to a

particular custodial classification. The District Court noted that it had dismissed similar

claims as frivolous early in the litigation, upon its initial review of the complaint and

amended complaints under 28 U.S.C. § 1915. The District Court also held that

Brathwaite’s retaliation claim was conclusory and unsupported by the record, and that he

had failed to show irreparable harm. We need not address these holdings, however,

                                              4
because we conclude that Brathwaite’s motion is insufficiently related to his current

action.1

       In his motion for preliminary injunction, Brathwaite alleged retaliation and other

constitutional violations by at least nine prison employees who are not defendants in this

case. Of these employees, only Warden Pierce and Captain Rispoli were named in any of

Brathwaite’s initial complaints, and both were terminated as defendants in 2010.2 The

only claims remaining before the District Court to this action are Brathwaite’s claims for

excessive force and indifference to medical needs, based on events that occurred in 2008

to 2010, against five defendants who were not named in the motion for preliminary

injunction. In December 2013, a few weeks before he filed his preliminary injunction

motion, Brathwaite moved for leave to amend his 2010 complaint yet again, to add a

retaliation claim based on recent events. The District Court had not yet ruled on this

motion when Brathwaite sought the injunctive relief at issue here, and there therefore was



1
  Although we need not address these holdings here, we note that the District Court may
have overstated the case law when it concluded that an inmate’s placement or retention in
segregated housing can never create a liberty interest implicating due process rights. See,
e.g., Shoats v. Horn, 213 F.3d 140, 144 (3d Cir. 2000).


2
 To the extent that Brathwaite in fact seeks to challenge the District Court’s December 8,
2010 order terminating these defendants, we do not have jurisdiction because that order is
not appealable at this time. Similarly, to the extent that Brathwaite seeks to challenge the
District Court’s December 8, 2010 ruling that his original claims regarding the security
classification review process were frivolous, we may not review that order at this time.


                                             5
no retaliation claim pending before the District Court when it denied his motion.3

Because the preliminary injunction motion dealt with claims and actions by prison

employees unrelated to the suit at that time, the District Court appropriately held that

Brathwaite could not establish any right to injunctive relief. See De Beers Consol.

Mines, Ltd. v. United States, 325 U.S. 212, 220 (1945); accord Kaimowitz v. Orlando,

Fla., 122 F.3d 41, 43 (11th Cir. 1997) (per curiam).

       Accordingly, because this appeal presents no substantial question, we will

summarily affirm the judgment of the District Court. See 3d Cir. L.A.R. 27.4; I.O.P.

10.6. Appellant’s motion to amend is denied.




3
 The appropriate method by which to assert a new, unrelated retaliation claim against
new defendants is by filing a separate civil action in the District Court.
                                             6